 In the Matter of ORE STEAMSHIP CORPORATIONandSEAFARERS' INTER-NATIONAL UNION OF NORTH AMERICACase No. R-2519AMENDMENT TO DIRECTION OF ELECTIONJune 4,1941On May 20,1941, the NationalLaborRelations Board,herein calledthe Board,issued a Decision and Direction of Election in the above-entitled proceeding.'The Board hereby amends its Direction ofElection issued on May 20, 1941, by striking therefrom the words "un-der the direction and supervisionof theRegional Director for theSecond Region"and substitutingthereforthe words"under the direc-tion and supervisionof theRegional Directorfor the FifthRegion."131 N L R. B 115132 N. L. R. B., No. 66.292